Citation Nr: 0021669	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-04 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
January 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned member of the 
Board on June 27, 2000 and a transcript of that hearing has 
been associated with the record on appeal.


FINDING OF FACT

The appellant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
service connection for a low back disorder is plausible.


CONCLUSION OF LAW

The claim of service connection for a low back disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded(i.e., plausible) 
claims.  More recently, the Court issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records show treatment in 
September 1953 for complaints of low back pain diagnosed as 
myopathic back.  The appellant sought treatment in 1958 for 
back pain.  There is medical evidence of treatment since 1994 
and in 1996 he had a VA examination and x-rays and was 
diagnosed with military service era low back strain and 
subsequent development of degenerative disk disease, lumbar 
spine with sensory radiculopathy in lateral thighs.

The Board finds sufficient evidence that the appellant 
currently suffers from a low back disorder.  The report of VA 
examination in June 1996 and the records from the appellant's 
private physician clearly establish that he has been treated 
for and diagnosed with  a low back disorder.  Therefore, the 
Board finds that the first element of a well grounded claim 
has been met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records show he was treated for a myopathic back in 1953.  
The appellant testified that he injured his back while 
loading a truck with reels of cable.  The appellant's 
testimony supports his claim that he suffered a low back 
injury in service.  Therefore, the second element of a well 
grounded claim has been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Alternatively, this 
element can be met by a showing of continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Here, there is a diagnosis by the VA 
examiner of military service era low back strain with 
subsequent development of degenerative disk disease, lumbar 
spine with sensory radiculopathy in lateral thighs.  Taking 
this evidence into account, the Board finds that the third 
element of a well grounded claim has been met.  Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506; 38 C.F.R. § 303(b); 
Savage, 10 Vet. App. 488.

Accordingly, the Board finds that the appellant has presented 
a well grounded claim of service connection for a low back 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

ORDER

The claim of entitlement to service connection for a low back 
disorder is well grounded.


REMAND

Since the appellant's claim of service connection for a low 
back disorder is well grounded, VA has a duty to assist the 
appellant.  38 U.S.C.A. § 5107(a).

The appellant testified that he has received treatment for 
his back from Drs. Clark and Wells recently.  These medical 
records should be sought by the RO and added to the claims 
file.  Additionally, the appellant should be afforded another 
VA examination to determine the extent and etiology of his 
low back disorder.  

Therefore, the Board will REMAND this case to the RO for the 
following development:

1. The appellant should be requested to 
identify all sources of treatment 
received for his low back, and to 
furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should 
then be requested.  The RO is 
specifically instructed to obtain the 
appellant's medical records from the 
Drs. Clark and Wells.  All records 
obtained should be added to the claims 
folder.

2. The RO should then schedule the 
appellant for a VA examination for his 
low back disorder.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner prior to the examination.  
All necessary tests should be 
conducted, and the examiner should 
review the results of any testing 
prior to completion of the report.  
The examiner should indicate whether 
it is more likely, less likely or as 
likely as not that any current low 
back disorder is related to service.

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports and 
special studies or an adequate 
response to the specific opinion 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 
4.2 (1998) ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes."); 
Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992); Ardison v. 
Brown, 6 Vet. App. 

4. Thereafter, the RO should review the 
claims of entitlement to service 
connection for a low back disorder 
based on all the evidence in the 
claims file.  The RO must provide a 
complete rationale for its decision.

5. If the decision remains unfavorable, 
the appellant should be provided with 
a Supplemental Statement of the case 
(SSOC) and afforded a reasonable 
period of time in which to respond.  
The SSOC should provide any additional 
pertinent laws and regulations for all 
determinations made by the RO, 
including rationales for all decisions 
made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  The 
appellant needs to take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



